810 F.2d 195
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Rowland LOVINGOOD, Defendant-Appellant,
No. 86-7328.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 26, 1986.Decided Jan. 14, 1987.Rehearing Denied Feb. 2, 1989.

Before RUSSELL, SPROUSE and CHAPMAN, Circuit Judges.
Rowland Lovingood, appellant pro se.
Samuel Thomas Currin, Office of United States Attorney, for appellee.
PER CURIAM:


1
Rowland Lovingood filed a motion under 28 U.S.C. § 2255 to vacate, set aside or correct his sentence of eighteen years for armed robbery and aiding and abetting armed bank robbery.   Originally, the district court denied him relief.   On appeal to this court, we remanded for an evidentiary hearing to determine whether Lovingood had received ineffective assistance of counsel.   United States v. Lovingood, No. 85-6536 (4th Cir., Feb. 25, 1986) (unpublished).   Lovingood had claimed that his attorney failed to note a timely appeal after he was requested to do so, and that his attorney failed to interview possible defense witnesses.   After a hearing, the district court accepted the magistrate's finding that Lovingood had been fully informed by the district court and by his attorney about his right to appeal and that Lovingood himself had decided not to appeal.   The district court further accepted the magistrate's finding that Lovingood's attorney had interviewed all witnesses who might have been helpful in developing a possible defense for Lovingood and that Lovingood was not deprived of effective assistance of counsel on either ground.   The district court again denied Lovingood's motion.


2
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that this appeal from its order refusing relief under 28 U.S.C. § 2255 is without merit.   Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.   United States v. Lovingood, C/A No. 85-36-5 and CR No. 85-3-02 (E.D.N.C., September 16, 1986).


3
AFFIRMED.